Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-12, 14, 16-18 and 20 are pending. Claims 1-12, 14, 16-18 and 20 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 11/30/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.  
The 112(b) rejection of claims 6, 8 and 11-12 in the non-final mailed 08/30/2021 is withdrawn. The amendments to the claims have overcome the rejection.
The 103(a) rejections utilizing references ’399 (WO2016/025399, Published 02-2016. As sited in the IDS filed 12/22/2020), ‘268 (US Patent 4,179,268, Patent date 12-1979), ‘934 (US Patent 5,292,934, Patent date 03-1994) and ‘254 (5,583,254, Patent date 12-1996), in the non-final mailed 08/30/2021 are withdrawn. See applicant’s arguments page 7, specifically addressing the difference between the filtered materials of the prior art and the invention.

Allowable Subject Matter
Claims 1-12, 14, 16-18 and 20 are allowed.
The closest prior art is ’399 (WO2016/025399, Published 02-2016. As sited in the IDS filed 12/22/2020).
399 teach the following (claim 1, 9 and 10).

    PNG
    media_image1.png
    195
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    590
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    133
    565
    media_image3.png
    Greyscale

Concerning the instant recovery, this limitation is met because 399 teach the instant steps that involve the recovery (claims 1, 9 and 10). For example, 399 teach filtering a solid/liquid mixture comprising an aromatic carboxylic acid to form a filter cake on a filter apparatus and transferring  the filter cake to a dryer (claims 1, 9 and 10).

	However, there would not have been motivation for the ordinary artisan to have combined the pore size and averaged particle size teachings of Ref. 268 with the phthalic acid teachings of Ref. 399. The reason being, Ref. 268 is limited to the filtration of aluminosilicate, which is materially different from phathalic acid. There would not be an expectation that the current phthalic acid particles would have filtered/behaved similarly to the aluminosilicates of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628